Citation Nr: 1430627	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-03 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable disability evaluation for a left knee disorder prior to September 2, 2009, and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1987 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to the St. Louis RO.

The Veteran was granted service connection for his left knee disorder in May 2008.  This disability was rated as 0 percent disabling.  In an October 2009 rating decision, the RO increased this rating to 10 percent disabling. This increase during did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the service-connected left knee disorder remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Additionally, the Veteran was granted service connection for a limitation of extension of the left knee in a November 2012 rating decision.  This disability was rated as 0 percent disabling.


FINDING OF FACT

The criteria for a rating of 20 percent, but no higher, for a left knee disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.21, 4.71a, Codes 5003, 5010, 5258, 5259, 5260, 5261 (2013).


CONCLUSION OF LAW

The criteria for entitlement to a 20 percent disability evaluation for a left knee disorder have been approximated since April 1, 2008.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice, hence further VCAA notice is not required with regard to the initial rating appeal. 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in November 2007.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in January 2008, September 2009, and March 2012.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  

This case was remanded in February 2012 to afford the Veteran a new VA examination.  The Veteran was afforded this examination in March 2012.  Therefore, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012). 

Merits Analysis

The Veteran contends that his knee disability is more severe than reflected by its 10 percent evaluation.

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's knee disability is assigned a 10 percent rating under Diagnostic Code 5003, degenerative arthritis.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5003, if the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003. 

In the absence of limitation of motion, a 10 percent evaluation is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. 38 C.F.R. § 4.71a.  There is x-ray evidence that the Veteran has DJD of the both knees.  A 20 percent rating is warranted under DC 5003 where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  For the purposes of rating disabilities from arthritis, the following are considered major joints: shoulder, elbow, wrist, hip, knee, and ankle. 38 C.F.R. § 4.45(f).  There is no x-ray evidence showing DJD involving 2 or more major joints and there is no evidence that he has incapacitating exacerbations from his DJD of the knees. Therefore, a 20 percent evaluation under Diagnostic Code 5003 is not warranted.  38 C.F.R. § 4.71a.

The Board finds that it is more appropriate to rate the left knee disorder under 38 Diagnostic Code 5258.  It is permissible for the Board to apply any diagnostic codes deemed most appropriate.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a.   

The record is replete with examples of "locking."  In June 2008, the Veteran reported "sharp pain" in his knee.  In January 2009, the Veteran reported his knee regularly "snaps, clicks, and locks, causing it to swell."  In January 2009, a Department of Defense treatment record shows the Veteran had "swelling and locking, crepitus, [and] snapping/popping" in his knee.  The September 2009 VA examiner noted repeated effusions and episodes of locking several times per week.  The March 2012 VA examiner noted the Veteran had frequent episodes of joint locking and joint pain.  Accordingly, the Veteran merits a 20 percent disability rating for the entire pendency of the appeal.

As for other potentially applicable Diagnostic Codes, the Veteran's knee has never been ankylosed, nor was there recurrent subluxation or evidence of  malunion or nonunion of the tibia and fibula.  Similarly, there is no evidence for a compensable rating for limitation of extension or flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5259, 5260, 5261, 5262 (2013); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998). Accordingly, application of these Diagnostic Codes is unwarranted.  

In February 2012, the Board found the September 2009 examination was not probative in relation to limitation of motion due to pain on use.  It therefore remanded for a new examination, which was conducted in March 2012.  In this examination, the Veteran reported weakness, stiffness, and giving way. 

The examiner found that the Veteran's range of motion was additionally limited by pain, fatigue, and deformity after repetitive use.  However, the examiner noted the Veteran does not use an assistive device and had normal strength for knee extension and flexion.  While this examination detailed that the Veteran experienced pain and decreased mobility, such symptoms do not rise to the level of the factors set forth in DeLuca.

The evidence supports a rating of 20 percent, and the preponderance of the evidence is against the claim for a higher rating.  38 C.F.R. § 4.3.

Extra-Schedular

The Board finds there is no basis for referral for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2013).  The Veteran has not presented any evidence that his left knee disorder results in a unique disability that is not addressed by the rating criteria.  The predominant symptomatology the Veteran experiences as a result of his left knee disorder are already contemplated and compensated for by the current rating criteria.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 



ORDER

An initial 20 percent rating for a left knee disorder is granted effective April 1, 2008, and throughout the entire appellate period.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


